Case 1:19-md-02915-AJT-JFA Document 1765 Filed 07/21/21 Page 1 of 3 PageID# 37008




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


  IN RE: CAPITAL ONE CONSUMER                           )
  DATA SECURITY BREACH LITIGATION                       )          MDL No. 1:19md2915 (AJT/JFA)
                                                        )

  This Document Relates to Consumer Cases

                          CAPITAL ONE’S RESPONSE TO COURT’S
                          ORDER OF JULY 19, 2021 [DKT. NO. 1753]

         Defendants, Capital One Financial Corporation, Capital One Bank (USA), N.A., and

  Capital One, N.A. (collectively, “Capital One”), by counsel, respectfully respond to the Court’s

  Order of July 19, 2021 [Dkt. No. 1753], requiring Capital One to explain “why any additional

  redactions are needed to the already redacted pleadings at docket numbers 1632 and 1659.”

  Amazon has submitted briefing addressing the Court’s concerns about the two filings and the basis

  for its request. (See Dkt. Nos. 1756 & 1761). Capital One has no additional requests with respect

  to those filings and consents to the sealing sought by Plaintiffs and Amazon in the revised

  submissions. Should the Court require any additional information, Capital One will submit a

  supplemental response if ordered.

  Respectfully submitted this 21st day of July, 2021.

                                                            /s/ S. Mohsin Reza
                                                            S. Mohsin Reza
                                                            David L. Balser (pro hac vice)
                                                            S. Stewart Haskins II (pro hac vice)
                                                            John C. Toro (pro hac vice)
                                                            Kevin J. O’Brien (VSB No. 78886)
                                                            Robert D. Griest (pro hac vice)
                                                            KING & SPALDING LLP
                                                            1180 Peachtree Street, N.E.
                                                            Atlanta, GA 30309
                                                            Tel.: (404) 572-4600
                                                            Fax: (404) 572-5140
Case 1:19-md-02915-AJT-JFA Document 1765 Filed 07/21/21 Page 2 of 3 PageID# 37009




                                            dbalser@kslaw.com
                                            shaskins@kslaw.com
                                            jtoro@kslaw.com
                                            kobrien@kslaw.com
                                            rgriest@kslaw.com

                                            Robert A. Angle (VSB No. 37691)
                                            Tim St. George (VSB No. 77349)
                                            Jon S. Hubbard (VSB No. 71089)
                                            Harrison Scott Kelly (VSB No. 80546)
                                            TROUTMAN PEPPER
                                            HAMILTON SANDERS LLP
                                            1001 Haxall Point
                                            Richmond, VA 23219
                                            Tel.: (804) 697-1200
                                            Fax: (804) 697-1339
                                            robert.angle@troutman.com
                                            jon.hubbard@troutman.com
                                            timothy.st.george@troutman.com
                                            scott.kelly@troutman.com

                                            Mary C. Zinsner (VSB No. 31397)
                                            S. Mohsin Reza (VSB No. 75347)
                                            TROUTMAN PEPPER
                                            HAMILTON SANDERS LLP
                                            401 9th Street, NW, Suite 1000
                                            Washington, DC 20004
                                            Tel.: (202) 274-1932
                                            Fax: (202) 274-2994
                                            mary.zinsner@troutman.com
                                            mohsin.reza@troutman.com

                                            Counsel for Capital One




                                        2
Case 1:19-md-02915-AJT-JFA Document 1765 Filed 07/21/21 Page 3 of 3 PageID# 37010




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 21, 2021, I caused the foregoing document to be filed with

  the Clerk of Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.


                                                       /s/
                                                       S. Mohsin Reza
                                                       Counsel for Capital One




  117922275v1




                                                   3
